Judge Lane
delivered the opinion of the court:
The acknowledgment of the deed, although slovenly, is well enough. It admits no sensible interpretation, except that which shows the essential requisites of the law were complied with.
It is not intended now to decide, whether a judgment, against a married woman, entered upon her written acknowledgment of ■service, and agreement to waive error, be void or voidable. The reversal of the judgment in scire facias renders it unnecessary at this time.
The demurrant principally relies upon,the new rights, acquired by the sale. Without denying that the judgment of restitution on the reversal, restores the plaintiff, in most respects, to her original situation, he insists that the act regulating judgments and •executions, 29 Stat. 107, sec. 22, which declares that the reversal *128of a judgment shall not the affect the title of a purchaser, protect» his title to the lands upon him. It is the settled policy of the-court to protect judicial sales. Where lands have passed, by a sale ■under execution, to a stranger to the judgment, the statute compels the owner of the land, on reversal, to pursue the fruits of the sale, in the hands of his antagonist. But when a party to the judgment purchases and continues to hold, this rule does not apply with the same force. The purchaser is a party to the errors, and it seems most consonant with justice to restore the land itself to its original owner, where it remains between the original parties, and within reach of the court, no new rights intervening. 3 Pow. Mort. 1006. In the present case, where the right of redemption is restored by the reversal, it seems just to attach it to the lands, to' which it was originally annexed, rather than to the ideal money produced by the sale.
Decree permitting redemption of lands, in the hands of Broad-well’s heirs.